Citation Nr: 0820630	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for patellar tendonitis of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for patellar tendonitis of the right knee.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2000. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision, which 
increased the evaluations of the veteran's patellar 
tendonitis of the left knee and patellar tendonitis of the 
right knee to 20 percent, separately, effective May 19, 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected patellar tendonitis of 
the left knee is manifested by complaints of chronic knee 
pain and instability; full range of motion; pain during 
repetitive motion, starting from a flexion of 130 degrees; 
lack of endurance and easy fatigability upon repetitive 
motion; and an inability to run or squat, due to increased 
pain. 

2.  The veteran's service-connected patellar tendonitis of 
the right knee is manifested by complaints of chronic knee 
pain and instability; full range of motion; pain during 
repetitive motion, starting from a flexion of 130 degrees; 
lack of endurance and easy fatigability upon repetitive 
motion; and an inability to run or squat, due to increased 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for patellar tendonitis of the left knee have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257 (2007).



2.  The criteria for a disability rating in excess of 20 
percent for patellar tendonitis of the right knee have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

VCAA letters from June 2004 and May 2006 fully satisfied the 
duty to notify provisions elements 2, 3, and 4.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187; Pelegrini II.  In order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 


(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In June 2004 and May 2006, the RO sent the veteran a VCAA 
letter, which requested that the veteran provide evidence 
describing how his patellar tendonitis of the left and the 
right knees had worsened.  In addition, the veteran was 
questioned about his occupation and daily life, in regards to 
his patellar tendonitis of the left and the right knees, 
during the course of the May 2006 VA examination performed in 
association with these claims.  The veteran provided 
statements at this examination in which he details the impact 
of his disabilities on his daily life.  In light of the 
notice given, and the questions asked, the Board finds a 
reasonable person would have know that the evidence needed to 
show that his disabilities had worsened and what impact that 
had on his occupation and daily life.  Furthermore, based on 
the responses provided by the veteran, the Board finds that 
he had actual knowledge of the requirement, and that any 
failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for patellar tendonitis of the left and the 
right knees.  As will be discussed below, the veteran's 
disability is currently rated under 38 C.F.R. 4.71a.  While 
notification of the specific rating criteria was provided in 
the April 2006 statement of the case (SOC), and not a 
specific preadjudicative notice letter, both the veteran and 
his representative have demonstrated actual knowledge of the 
rating criteria used to evaluate the veteran's patellar 
tendonitis of the left and the right knees.  Thus, no useful 
purpose would be served in remanding these matters for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in the May 2006 VCAA letter in which 
it was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the disability rating and effective date elements 
of a claim.

As to the fourth element, the June 2004 and May 2006 letters 
did provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for his 
patellar tendonitis of the left and the right knees most 
recently in May 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board acknowledges the assertions by the veteran's 
representative that this examination did not adequately 
address the issue of functional loss experienced by the 
veteran during flare-ups.  See Informal Hearing Presentation, 
June 2008.  However, the Board finds no indication that this 
examination was inadequate or incorrect.  The examiner 
reviewed the claims folder in its entirety and fully examined 
the veteran's knees.  The examination report appears to be 
thorough and consistent with contemporaneous VA treatment 
records.  For these reasons, the Board finds that the 
examination in this case is adequate upon which to base a 
decision and that a new VA examination need not be conducted 
at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran has been assigned an evaluation of 20 percent for 
patellar tendonitis of the left knee and an evaluation of 20 
percent for patellar tendonitis of the right knee, effective 
May 19, 2004, under Diagnostic Codes 5024 and 5257. 

Diagnostic Code 5024 addresses tenosynovitis.  Under 38 
C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024 will be 
rated based on limitation of motion of the affected parts, as 
degenerative arthritis.  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2007).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2007).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5257 deals with other impairment of the knee 
and, in particular, impairment involving recurrent 
subluxation or lateral instability of the knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  This code 
provides for the assignment of a 10 percent rating when there 
is slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  Id.  Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap."  See Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 
1599 (27th edition 1988)).  The Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
most recently in May 2006.  At this examination, it was noted 
that the veteran had tendonitis of the patellar tendons 
bilaterally.  The veteran complained of chronic pain in both 
knee joints, mainly localized in the patellar tendons.  He 
also reported flare-ups of pain when squatting or attempting 
to run.  He was not wearing any orthoses or braces at this 
time.  During the 12 months prior to this examination, the 
veteran did not have any incapacitating episodes or hospital 
admissions due to his bilateral knee disability.  It was 
noted that the veteran's daily activities were not affected 
by his bilateral knee condition.  He reported being able to 
drive a car and walk.  He could not, however, run or squat, 
due to increased knee pain.  

Upon physical examination, the examiner at the May 2006 VA 
examination noted that both knees were of normal 
configuration and had full range of motion.  However, the 
veteran did have pain in his bilateral knee tendons during 
repetitive motion and starting from a flexion of 130 degrees.  
He had good stability of the medial and lateral collateral 
ligaments, and the anterior and posterior cruciate ligaments, 
of both knees.  The veteran experienced increased pain in his 
patellar tendons, lack of endurance, and easy fatigability 
upon repetitive motion.  He did not experience a decrease in 
range of motion of either knee upon repetitive motion.  
McMurray and Lachman tests yielded negative results.

The Board notes that the claims folder also contains recent 
VA treatment records for his bilateral knee disability.  In a 
VA Medical Center (VAMC) treatment record from December 2005, 
it was noted that the veteran had pain localized on the 
proximal tibia of his bilateral knees and difficulty in 
flexion.  In an August 2005 VAMC treatment record, it was 
noted that the veteran had complaints of chronic pain and 
instability.  It was also noted at this time that the veteran 
had tenderness along the anterior knees and a limping gait, 
secondary to pain.  He was fitted and issued bilateral knee 
braces.  In a June 2005 VAMC treatment record, it was noted 
that the veteran complained of popping and crepitus in both 
knees.  At this time, he denied joint swelling or stiffness. 

As mentioned above, Diagnostic Code 5257 addresses the issue 
of impairment of the knee in the form of recurrent 
subluxation or lateral instability.  There is currently no 
evidence of record indicating that the veteran experiences 
subluxation of either knee.  In regards to lateral 
instability, the Board notes that the veteran has complained 
of instability and has been issued knee braces.  However, the 
examiner at the May 2006 VA examination specifically stated 
that the veteran had good stability of the medial and lateral 
collateral ligaments, and the anterior and posterior cruciate 
ligaments.  While the claims folder contains complaints of 
bilateral knee instability, there is no indication in the 
evidence of record that this instability is so severe as to 
warrant the assignment of a rating of 30 percent.  Therefore, 
the Board finds that an increased rating cannot be assigned 
under Diagnostic Code 5257.

In regards to assigning an increased rating due to limitation 
of motion, the Board notes that the veteran has been reported 
as having full range of motion of his bilateral knees.  
Therefore, he does not meet the criteria for a compensable 
evaluation under either Diagnostic Codes 5024, 5260, or 5261.

The Board has considered alternative avenues through which 
the veteran may obtain an increased disability rating.  
Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There 
is no evidence of record that the veteran has dislocated, or 
undergone removal of, cartilage.  Therefore, Diagnostic Codes 
5258 and 5259 are not applicable.  The remaining applicable 
diagnostic codes relating to knee disabilities include 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5262 (impairment of the tibia and fibula), and Diagnostic 
Code 5263 (for genu recurvatum).  However, as there is no 
evidence of record showing that the veteran has ankylosis of 
the knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum, these diagnostic codes are also 
not applicable.

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board has considered that the May 2006 VA 
examination report reflects that the veteran's bilateral knee 
disability results in increased pain in his patellar tendons, 
lack of endurance, and easy fatigability upon repetitive 
motion.  However, the Board notes that the examination report 
also indicates that the veteran did not experience a 
decreased range of motion of either knee upon repetitive 
motion, and pain only limited flexion to 130 degrees,  This 
examination report also noted that the veteran's bilateral 
knee disability did not affect his daily activity.  
Therefore, the Board finds that the 20 percent ratings 
currently assigned to each knee contemplate symptoms of pain 
that may result in additional functional impairment, as well 
as the veteran's instability.  An increased evaluation for 
either knee is not warranted under Deluca. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  However, the veteran's bilateral knee 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claims for increased ratings, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.







ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for patellar tendonitis of the left knee is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for patellar tendonitis of the right knee is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


